MeetMe, Inc. 100 Union Square Drive New Hope, PA 18938 December 23, 2014 Mr. Larry Spirgel Assistant Director Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Mail Stop 6010 Re: MeetMe, Inc. Form 10-K for the Fiscal Year Ended December 31, 2013 Filed March 25, 2014 File No. 001-33105 Dear Mr. Spirgel: I am writing to confirm my telephone conversation with Joseph Kemp on December 23, 2014, during which I requested that MeetMe, Inc. be provided additional time to respond to your letter of December 22, 2014 to Mr. Geoffrey Cook regarding the above-referenced filing. In this regard, MeetMe, Inc. will provide a response by January 22, 2015. We appreciate the staff’s courtesy in this matter. Sincerely, /s/ Frederic Beckley Frederic Beckley General Counsel & EVP, Business Affairs
